 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     VANCE MYERS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00232 DAD-BAM
12                     Plaintiff,                   WAIVER OF DEFENDANT’S PERSONAL
                                                    PRESENCE; ORDER THEREON
13    vs.
14    VANCE MYERS,                                  Hon. Barbara A. McAuliffe
15                    Defendant.
16
17
18          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Vance Myers, having
19   been advised of his right to be personally present at all stages of the proceedings, hereby requests
20   that this Court permit him to waive his right to personally appear for any appearance and all
21   proceedings in this matter. Mr. Myers agrees that his interests shall be represented at all times by
22   the presence of his attorney, Reed Grantham from the Office of the Federal Defender for the
23   Eastern District of California, the same as if Mr. Myers were personally present. This Court has
24   the discretion under Rule 43(b)(2) to permit the defendant’s absence.
25   //
26   //
27   //
28   //
 1                                                Respectfully submitted,
 2
                                                  HEATHER E. WILLIAMS
 3                                                Federal Defender
 4
 5   Date: January 18, 2019                       /s/ Reed Grantham
                                                  REED GRANTHAM
 6                                                Assistant Federal Defender
                                                  Attorney for Defendant
 7                                                VANCE MYERS
 8
 9          I consent to the above.
10
11   Dated: January 18, 2019                      /s/ Original Signature on File
                                                  VANCE MYERS
12                                                Defendant
13
14
15
16                                              ORDER
17          GOOD CAUSE APPEARING, the Court grants the Defendant’s request for waiver of his
18   personal appearance for all proceedings in this matter.
19
     IT IS SO ORDERED.
20
21      Dated:     January 18, 2019                            /s/ Barbara   A. McAuliffe   _
                                                          UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                      2
